Exhibit 10.15



 



CONFIDENTIAL CONSULTING AGREEMENT

 

This Confidential Consulting Agreement (the “Agreement”) is executed as of the
date shown on the signature page (the “Effective Date”), by and between FLG
Partners, LLC, a California limited liability company (“FLG”), and the entity
identified on the signature page (“Client”).

 

RECITALS

 

WHEREAS, FLG is in the business of providing certain financial services;

WHEREAS, Client wishes to retain FLG to provide and FLG wishes to provide such
services to Client on the terms set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, the
parties hereto agree as follows:

 

1. Services.

A. Commencing on the Effective Date, FLG will perform those services (the
“Services”) described in one or more exhibits attached hereto. Such services
shall be performed by the member or members of FLG identified in Exhibit A
(collectively, the “FLG Member”).

 

B. Client acknowledges and agrees that FLG’s success in performing the Services
hereunder will depend upon the participation, cooperation and support of
Client’s most senior management.

 

C. Notwithstanding anything in Exhibit A or elsewhere in this Agreement to the
contrary, neither FLG nor any of its members shall serve as an employee, an
appointed officer, or an elected director of Client. Consistent with the
preceding: (i) Client shall not appoint FLG Member as a corporate officer in
Client’s corporate minutes; (ii) Client shall not elect FLG Member to its board
of directors or equivalent governing body; and (iii) the FLG Member shall have
no authority to sign any documents on behalf of Client, including, but not
limited to, federal or state securities filings, tax filings, or representations
and warranties on behalf of Client except as pursuant to a specific
resolution(s) of Client’s board of directors or equivalent governing body
granting such authority to FLG Member as a non-employee consultant to Client.

 

D. The Services provided by FLG and FLG Member hereunder shall not constitute an
audit, attestation, review, compilation, or any other type of financial
statement reporting engagement (historical or prospective) that is subject to
the rules of the California Board of Accountancy, the AICPA, or other similar
state or national licensing or professional bodies; for the avoidance of doubt,
the Services provided by FLG and/or the FLG Member shall include the materially
accurate preparation, review and oversight of the Client’s financial statements
according to US GAAP for timely filing in accordance with applicable reporting
deadlines (both historical and current) throughout this term of the Agreement.
Client agrees that any such services, if required, will be performed separately
by its independent public accountants or other qualified consultants.

 

E. During the term of this Agreement, Client shall not hire or retain the FLG
Member as an employee, consultant or independent contractor except pursuant to
this Agreement.

 

2. Compensation; Payment; Deposit; Expenses.

A. As compensation for Services rendered by FLG hereunder, Client shall pay FLG
the amounts set forth in Exhibit A for Services performed by FLG hereunder (the
“Fees”). The Fees shall be net of any and all taxes, withholdings, duties,
customs, social contributions or other reductions imposed by any and all
authorities which are required to be withheld or collected by Client or FLG,
including ad valorem, sales, gross receipts or similar taxes, but excluding US
income taxes based upon FLG’s or FLG Member’s net taxable income.

 

B. As additional compensation to FLG, Client will pay FLG the incentive bonus or
warrants or options, if any, set forth in Exhibit A.

 

C. Client shall pay FLG all amounts owed to FLG under this Agreement upon
Client’s receipt of invoice, with no purchase order required. Any invoices more
than thirty sixty (60) days overdue will accrue a late payment fee at the rate
of one and 50/100 percent (1.5%) per month. FLG shall be entitled to recover all
costs and expenses (including, without limitation, reasonable attorneys’ fees)
incurred by it in collecting any amounts overdue under this Agreement.

 

D. Client hereby agrees to pay FLG a deposit as set forth on Exhibit A (the
“Deposit”) to be held in its entirety as security for Client’s future payment
obligations to FLG under this Agreement. Upon termination of this Agreement, all
amounts then owing to FLG under this Agreement shall be charged against the
Deposit and the balance thereof, if any, shall be refunded to Client.

 

E. Within sixty (60) days of Client’s receipt of an expense report from FLG’s
personnel performing Services hereunder, Client shall immediately reimburse FLG
personnel directly for reasonable travel and out-of-pocket business expenses
detailed in such expense report. Any required air travel, overnight
accommodation and resulting per diem expenses shall be consistent with Client’s
travel & expense policies for Client’s employed executive staff.

 

3. Relationship of the Parties.

A. FLG’s relationship with Client will be that of an independent contractor and
nothing in this Agreement shall be construed to create a partnership, joint
venture, or employer-employee relationship. FLG is not the agent of Client and
is not authorized to make any presentation, contract, or commitment on behalf of
Client unless specifically requested or authorized to do so by Client in
writing. FLG agrees that all taxes payable as a result of compensation payable
to FLG hereunder shall be FLG’s sole liability. FLG shall defend, indemnify and
hold harmless Client, Client’s officers, directors, employees and agents, and
the administrators of Client’s benefit plans from and against any claims,
liabilities or expenses relating to such taxes or compensation.

 

4. Term and Termination.

A. The term of this Agreement shall be for the period set forth in Exhibit A.

 

B. Either party may terminate this Agreement upon thirty (30) calendar days
advance written notice to the other party.

 

C. Either party may terminate this Agreement immediately upon a material breach
of this Agreement by the other party and a failure by the other party to cure
such breach within thirty (30) days of written notice thereof by the
non-breaching party to the breaching party.

 



 







 

D. FLG shall have the right to terminate this Agreement immediately without
advance written notice (i) if Client is engaged in, or requests that FLG or the
FLG Member undertake or ignore any illegal or unethical activity, or (ii) upon
the death or disability of the FLG Member.

 

E. This Agreement shall be deemed terminated if during any six month period no
billable hours occur, with the termination date effective on the date of the
last billable hour therein.

 

F. If at any time during the one (1) year period following termination of this
Agreement Client shall hire or retain the FLG Member as an employee, consultant
or independent contractor, AND in so doing induce, compel or cause FLG Member to
leave FLG as a precondition to commencing or continuing employment or
consultancy with Client, Client shall immediately pay to FLG in readily
available funds a recruiting fee equal to the annualized amount of Fees payable
hereunder, which shall equal either (i) 260 multiplied by the daily rate, if
this Agreement provides for Fees payable by daily rate, or (ii) 2,100 multiplied
by the hourly rate, if this Agreement provides for Fees payable by hourly rate,
multiplied by thirty percent (30%).

 

5. Disclosures

A. IRS Circular 230. To ensure compliance with requirements imposed by the IRS
effective June 20, 2005, FLG hereby informs Client that any tax advice offered
during the course of providing, or arising out of, the Services rendered
pursuant to this Agreement, unless expressly stated otherwise, is not intended
or written to be used, and cannot be used, for the purpose of: (i) avoiding
taxrelated penalties under the Internal Revenue Code, or (ii) promoting,
marketing or recommending to another party any taxrelated matter(s) said tax
advice address(es).

 

B. Attorney-Client Privilege. Privileged communication disclosed to FLG or FLG
Member may waive the privilege through no fault of FLG. FLG strongly recommends
that Client consult with legal counsel before disclosing privileged information
to FLG or FLG Member. Pursuant to Paragraph 6, neither FLG nor FLG Member will
be responsible for damages caused through Client’s waiver of privilege, whether
deliberate or inadvertent, by disclosing such information to FLG or FLG Member.

 

6. DISCLAIMERS AND LIMITATION OF LIABILITY.

EXCEPT AS EXPRESSLY SET FORTH HEREIN, ALL SERVICES TO BE PROVIDED BY FLG AND FLG
MEMBER (FOR PURPOSES OF THIS PARAGRAPH 6, COLLECTIVELY “FLG”) HEREUNDER ARE
PROVIDED “AS IS” WITHOUT ANY WARRANTY WHATSOEVER. CLIENT RECOGNIZES THAT THE “AS
IS” CLAUSE OF THIS AGREEMENT IS AN IMPORTANT PART OF THE BASIS OF THIS
AGREEMENT, WITHOUT WHICH FLG WOULD NOT HAVE AGREED TO ENTER INTO THIS AGREEMENT.
FLG EXPRESSLY DISCLAIMS ALL OTHER WARRANTIES, TERMS OR CONDITIONS, WHETHER
EXPRESS, IMPLIED, OR STATUTORY, REGARDING THE PROFESSIONAL SERVICES, INCLUDING
ANY WARRANTIES OF MERCHANTABILITY, TITLE, FITNESS FOR A PARTICULAR PURPOSE AND
INFRINGEMENT. NO REPRESENTATION OR OTHER AFFIRMATION OF FACT REGARDING THE
SERVICES PROVIDED HEREUNDER SHALL BE DEEMED A WARRANTY FOR ANY PURPOSE OR GIVE
RISE TO ANY LIABILITY OF FLG WHATSOEVER.

IN NO EVENT SHALL FLG BE LIABLE FOR ANY INCIDENTAL, INDIRECT, EXEMPLARY,
SPECIAL, PUNITIVE OR CONSEQUENTIAL DAMAGES, UNDER ANY CIRCUMSTANCES, INCLUDING,
BUT NOT LIMITED TO:LOST PROFITS; REVENUE OR SAVINGS; WAIVER BY CLIENT, WHETHER
INADVERTENT OR INTENTIONAL, OF CLIENT’S ATTORNEY-CLIENT PRIVILEGE THROUGH
CLIENT’S DISCLOSURE OF LEGALLY PRIVILEGED INFORMATION TO FLG; OR THE LOSS,
THEFT, TRANSMISSION OR USE, AUTHORIZED OR OTHERWISE, OF ANY DATA, EVEN IF CLIENT
OR FLG HAVE BEEN ADVISED OF, KNEW, OR SHOULD HAVE KNOWN, OF THE POSSIBILITY
THEREOF. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, FLG’S
AGGREGATE CUMULATIVE LIABILITY HEREUNDER, WHETHER IN CONTRACT, TORT, NEGLIGENCE,
MISREPRESENTATION, STRICT LIABILITY OR OTHERWISE, SHALL NOT EXCEED AN AMOUNT
EQUAL TO THE LAST TWO (2) MONTHS OF FEES PAYABLE BY CLIENT UNDER PARAGRAPH 2(A)
OF THIS AGREEMENT. CLIENT ACKNOWLEDGES THAT THE COMPENSATION PAID BY IT UNDER
THIS AGREEMENT REFLECTS THE ALLOCATION OF RISK SET FORTH IN THIS AGREEMENT AND
THAT FLG WOULD NOT ENTER INTO THIS AGREEMENT WITHOUT THESE LIMITATIONS ON ITS
LIABILITY. THIS PARAGRAPH SHALL NOT APPLY TO EITHER PARTY WITH RESPECT TO A
BREACH OF ITS CONFIDENTIALITY OBLIGATIONS.

 

A. As a condition for recovery of any amount by Client against FLG, Client shall
give FLG written notice of the alleged basis for liability within ninety (90)
days of discovering the circumstances giving rise thereto, in order that FLG
will have the opportunity to investigate in a timely manner and, where possible,
correct or rectify the alleged basis for liability; provided that the failure of
Client to give such notice will only affect the rights of Client to the extent
that FLG is actually prejudiced by such failure. Notwithstanding anything herein
to the contrary, Client must assert any claim against FLG by the sooner of: (i)
ninety (90) days after discovery; (ii) ninety (90) days after the termination of
this Agreement; (iii) ninety (90) days after the last date on which the Services
were performed; or, (iv) sixty (60) days after completion of a financial or
accounting audit for the period(s) to which a claim pertains.

 

7. Indemnification.

A. FLG and FLG Member acting in relation to any of the affairs of Client shall,
to the fullest extent permitted by law, as now or hereafter in effect, be
indemnified and held harmless, and such right to indemnification shall continue
to apply to FLG and FLG Member following the term of this Agreement out of the
assets and profits of the Client from and against all actions, costs, charges,
losses, damages, liabilities and expenses which FLG or FLG Member, or FLG’s or
FLG Member’s heirs, executors or administrators, shall or may incur or sustain
by or by reason for any act done, concurred in or omitted in or about the
execution of FLG’s or FLG Member’s duty or services performed on behalf of
Client; and Client shall advance the reasonable attorney’s fees, costs and
expenses incurred by FLG or FLG’s Member in connection with litigation related
to the foregoing on the same basis as such advancement would be available to the
Client’s officers and directors, PROVIDED THAT Client shall not be obligated to
make payments to or on behalf of any person (i) in connection with services
provided by such person outside the scope of Services contemplated by this
Agreement, and not authorized or consented to by Client’s CEO or Board of
Directors, or (ii) in respect of any (a) gross negligence or willful misconduct
of such person, or (b) negligence of such person, but only to the extent that
FLG’s errors and omissions liability insurance would cover such person for such
negligence without regard to Client’s obligation to indemnify FLG hereunder.

 



 







 

B. FLG and FLG Member shall have no liability to Client relating to the
performance of its duties under this agreement except in the event of FLG’s or
FLG Member’s gross negligence or willful misconduct.

 

C. FLG and FLG Member agree to waive any claim or right of action FLG or FLG
Member might have whether individually or by or in the right of Client, against
any director, secretary and other officers of Client and the liquidator or
trustees (if any) acting in relation to any of the affairs of Client and every
one of them on account of any action taken by such director, officer, liquidator
or trustee or the failure of such director, officer, liquidator or trustee to
take any action in the performance of his duties with or for Client; PROVIDED
THAT such waiver shall not extend to any matter in respect of any gross
negligence or willful misconduct which may attach to any such persons.

 

8. Representations and Warranties.

A. Each party represents and warrants to the other that it is authorized to
enter into this Agreement and can fulfill all of its obligations hereunder.

 

B. FLG and FLG Member warrant that they shall perform the Services diligently,
with due care, and in accordance with prevailing industry standards for
comparable engagements and the requirements of this Agreement. FLG and FLG
Member warrant that FLG Member has sufficient professional experience to perform
the Services in a timely and competent manner.

 

C. Each party represents and warrants that it has and will maintain a policy or
policies of insurance with reputable insurance companies providing the members,
officers and directors, as the case may be, of itself with coverage for losses
from wrongful acts. FLG covenants that it has an error and omissions insurance
policy in place in the form provided to Client prior to or contemporaneously
with the date of execution of this Agreement and will continue to maintain such
policy or equivalent policy provided that such policy or equivalent policy shall
be available at commercially reasonable rates.

 

9. Work Product License. The parties do not anticipate that FLG or FLG Member
will create any intellectual property for Client in performing the Services
pursuant to this Agreement. However, FLG and FLG Member grant to Client a
world-wide, perpetual, exclusive, royaltyfree, irrevocable license to use and
create derivative works from all tangible and electronic documents,
spreadsheets, and financial models (collectively, “Work Product”) produced or
authored by FLG Member in the course of performing the Services pursuant to this
Agreement. Any patent rights arising out of the Services will be assigned to and
owned by Client and not FLG or FLG Member. All other rights, including, but not
limited to, the residual memory of any methods, discoveries, developments,
improvements, know-how, ideas, insights, analytical concepts and skills directly
inherent to, or reasonably required for, the competent execution of FLG Member’s
profession as a chief financial officer are reserved in their entirety by FLG
and FLG Member.

 

10. Miscellaneous. A. Any notice required or permitted to be given by either
party hereto under this Agreement shall be in writing and shall be personally
delivered or sent by a reputable courier mail service (e.g., Federal Express) or
by facsimile confirmed by reputable courier mail service, to the other party as
set forth in this Paragraph 10(A). Notices will be deemed effective two (2) days
after deposit with a reputable courier service or upon confirmation of receipt
by the recipient from such courier service or the same day if sent by facsimile
and confirmed as set forth above.

 

If to FLG:

FLG Partners, LLC

P.O. Box 556

7 East Road

Ross, CA 94957-0556

Tel:

Fax:

E-mail:

If to Client: the address, telephone numbers and email address shown below
Client’s signature on the signature page.

 

B. This Agreement will be governed by and construed in accordance with the laws
of California without giving effect to any choice of law principles that would
require the application of the laws of a different jurisdiction.

 

C. Any claim, dispute, or controversy of whatever nature arising out of or
relating to this Agreement (including any other agreement(s) contemplated
hereunder), including, without limitation, any action or claim based on tort,
contract, or statute (including any claims of breach or violation of statutory
or common law protections from discrimination, harassment and hostile working
environment), or concerning the interpretation, effect, termination, validity,
performance and/or breach of this Agreement (“Claim”), shall be resolved by
final and binding arbitration before a single arbitrator (“Arbitrator”) selected
from and administered by the San Francisco office of JAMS (the “Administrator”)
in accordance with its then existing commercial arbitration rules and
procedures. The arbitration shall be held in San Francisco, California. The
Arbitrator shall, within fifteen (15) calendar days after the conclusion of the
Arbitration hearing, issue a written award and statement of decision describing
the essential findings and conclusions on which the award is based, including
the calculation of any damages awarded. The Arbitrator also shall be authorized
to grant any temporary, preliminary or permanent equitable remedy or relief he
or she deems just and equitable and within the scope of this Agreement,
including, without limitation, an injunction or order for specific performance.
Each party shall bear its own attorneys’ fees, costs, and disbursements arising
out of the arbitration, and shall pay an equal share of the fees and costs of
the Administrator and the Arbitrator; provided, however, the Arbitrator shall be
authorized to determine whether a party is the prevailing party, and if so, to
award to that prevailing party reimbursement for its reasonable attorneys’ fees,
costs and disbursements, and/or the fees and costs of the Administrator and the
Arbitrator. The Arbitrator's award may be enforced in any court of competent
jurisdiction. Notwithstanding the foregoing, nothing in this Paragraph 10(C)
will restrict either party from applying to any court of competent jurisdiction
for injunctive relief.

 

D. Neither party may assign its rights or delegate its obligations hereunder,
either in whole or in part, whether by operation of law or otherwise, without
the prior written consent of the other party; provided, however, that FLG may
assign its rights and delegate its obligations hereunder to any affiliate of
FLG. The rights and liabilities of the parties under this Agreement will bind
and inure to the benefit of the parties’ respective successors and permitted
assigns.

 

E. If any provision of this Agreement, or the application thereof, shall for any
reason and to any extent be invalid or unenforceable, the remainder of this
Agreement and application of such provision to other persons or circumstances
shall be interpreted so as best to reasonably effect the intent of the parties.
The parties further agree to replace such void or unenforceable provision of
this Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the economic, business and other purposes of the void or
unenforceable provision.

 



 





 

F. This Agreement, the Exhibits, and any executed Non-Disclosure Agreements
specified herein and thus incorporated by reference constitute the entire
understanding and agreement of the parties with respect to the subject matter
hereof and thereof and supersede all prior and contemporaneous agreements or
understandings, express or implied, written or oral, between the parties with
respect hereto. The express terms hereof control and supersede any course of
performance or usage of the trade inconsistent with any of the terms hereof.

 

G. Any term or provision of this Agreement may be amended, and the observance of
any term of this Agreement may be waived, only by a writing signed by the
parties. The waiver by a party of any breach hereof for default in payment of
any amount due hereunder or default in the performance hereof shall not be
deemed to constitute a waiver of any other default or succeeding breach or
default.

 

H. Subject to Client’s prior approval, which shall not be unreasonably withheld,
upon completion of the engagement hereunder FLG may place customary “tombstone”
advertisements using Client’s logo and name in publications of FLG’s choice at
its own expense, and/or cite the engagement in similar fashion on FLG’s website.

 

I. If Client discloses FLG Member’s name on Client’s website (such as in an
executive biography, for example), press releases, SEC filings and other public
documents and media, then Client shall include in the description of FLG Member
a sentence substantially the same as “[FLG Member] is also a partner at FLG
Partners, a leading CFO services firm in Silicon Valley.”

 

J. If and to the extent that a party’s performance of any of its obligations
pursuant to this Agreement is prevented, hindered or delayed by fire, flood,
earthquake, elements of nature or acts of God, acts of war, terrorism, riots,
civil disorders, rebellions or revolutions, or any other similar cause beyond
the reasonable control of such party (each, a “Force Majeure Event”), and such
non-performance, hindrance or delay could not have been prevented by reasonable
precautions of the non-performing party, then the non-performing, hindered or
delayed party shall be excused for such non-performance, hindrance or delay, as
applicable, of those obligations affected by the Force Majeure Event for as long
as such Force Majeure Event continues and such party continues to use its best
efforts to recommence performance whenever and to whatever extent possible
without delay, including through the use of alternate sources, workaround plans
or other means.

 

K. This Agreement may be executed in any number of counterparts and by the
parties on separate counterparts, each of which when executed and delivered
shall constitute an original, but all the counterparts together constitute one
and the same instrument.

 

L. This Agreement may be executed by facsimile signatures (including electronic
versions of this document in Adobe Acrobat Portable Document Format form which
contain scanned or secure, digitally signed signatures) by any party hereto and
such signatures shall be deemed binding for all purposes hereof, without
delivery of an original signature being thereafter required.

 

M. Survivability. The following Paragraphs shall survive the termination of this
Agreement: 6 (“Disclaimers and Limitation of Liability”); 7 (“Indemnification”);
8 (“Representations and Warranties”); 9 (“Work Product License”); and 10
(“Miscellaneous”).

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 



CLIENT:   FLG: Amyris, Inc.   FLG Partners, LLC, a Delaware corporation   a
California limited liability company. By:  John Melo   By:   Jeffrey S. Kuhn
Signed:  /s/ John Melo   Signed:  /s/ Jeffrey S. Kuhn Title:   CEO   Title:  
Administrative Partner Address:   5885 Hollis St, Suite 100   Effective Date:  
May 28, 2019   Emeryville, CA 94608      







Tel:

Fax:

Email:

 

 

 

REMAINDER OF THIS PAGE LEFT BLANK

 

 

 

 

 



 

